Mr. Justice Mulkey delivered the opinion of the Court: This case is brought here by appeal from a judgment and order of sale of certain real estate by the county court, for the delinquent taxes of 1879. The controversy is confined exclusively to the validity of the district school tax, amounting to $1200, which was included in the judgment. Appellant appeared before the county court and filed a number of written objections to the application for judgment, all of which were heard, and disallowed. Among the objections filed was one challenging the validity of the school tax on the ground that it was levied to pay an illegal indebtedness, and the ultimate question presented for our determination is, whether the county court erred in disallowing this objection. It appears that the tax in question was levied to pay the interest and first installment oí the principal of certain bonds issued by the school district in 1877, for the purpose of building a school house, in pursuance of a vote of the district. But it is claimed that the notices of the election under which the bonds were issued did not, as required by the statute, specify the questions upon which the voters of the district were required to vote, and hence the election, and all proceedings under it, are void. The most satisfactory evidence on this point shows that the notices specified the time and place of the meeting or election, and stated the object of it to be the establishment of a school in the district, “and providing means to pay for the same,” but contained nothing with respect to the issuing of bonds. This, we held, in Thatcher v. The People ex rel. 93 Ill. 240, was not a compliance with the statute. By the express terms of the act under which such elections are held, the notices are required to specify “the question or questions to be voted on.” The notices in this case do not make the slightest reference to the subject of borrowing money or issuing bonds, and were, therefore, fatally defective in that respect. nevertheless, under the circumstances of this case, we do not think appellant is in a position to question the regularity or validity of the election in question, or the subsequent proceedings of the directors had upon the faith of it, in borrowing the money and issuing the bonds, for the payment of which the tax in controversy was levied. The evidence shows that he was present and participated in the proceedings of the meeting or election held in pursuance of these notices, and which authorized the raising of the money for which the bonds in question were issued, and so far from objecting to the action of the meeting in that respect, he, in person, seconded the motion to raise the money in the manner and for the purpose we have stated. The money having been thus obtained, in part, through his own instrumentality, and the district to which he belonged having had the benefit of it, we hold that, under these circumstances, he is estopped from questioning the regularity or validity of what was done under the authority of those proceedings. Cooley on Taxation, 573. Upon this theory of the case, Ave are of opinion the judgment of the county court should be affirmed. Judgment affirmed.